UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-174703 LIFEAPPS DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Delaware 80-0671280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5752 Oberlin Drive, #106, San Diego, CA92121 (Address of principal executive offices, including zip code) Tel: (858)-245-5179 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of November 12, 2012 there were issued and outstanding 76,000,000 shares of Common Stock, $0.001par value. Table of Contents FORM10-Q LIFEAPPS DEGITAL MEDIA INC. INDEX Page Number PART I. FINANCIAL INFORMATION F-1 Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 F-2 Condensed Consolidated Statement of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-4 Notes to the Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosure 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LifeApps Digital Media Inc. September 30, 2012 and 2011 Index to the Financial Statements Contents Page(s) Condensed Consolidated Balance Sheets at September 30, 2012 (Unaudited) and December 31, 2011 F-2 Condensed Consolidated Statement of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statement of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-4 Notes to the Financial Statements (Unaudited) F-5 F-1 LifeApps Digital Media Inc. (Formerly Prime Time Travel Inc.) (A Development Stage Company) Condensed Consolidated Balance Sheets September 30 December 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Prepaid expenses Other current assets - Total current assets Intangible asset, net of amortization Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities - Amount due shareholder Total current liabilities Stockholders'' Equity Preferred stock, $.001 par value, none issued or outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 75,700,000 and 40,000,000 shares issued and outstanding, as of September 30, 2012 and December 31, 2011, respectively Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the financial statements F-2 LifeApps Digital Media Inc. (Formerly Prime Time Travel Inc.) (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Nine months ended September 30, Three months ended September 30, For the period from July 15, 2009 (Inception) through September 30, Revenue $ Cost of revenue - - Gross profit (loss) Operating expenses: General and administrative Amortization Total operating expenses Operating loss ) Interest expense - - Net (loss) $ ) ) $ ) $ ) $ ) Per share information- Basic and fully diluted Weighted average shares outstanding Net (loss) per share $ ) $ ) $ ) $ ) $ ) See the accompanying notes to the financial statements F-3 LifeApps Digital Media Inc. (Formerly Prime Time Travel Inc.) (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the period from For the nine months ended September 30, July 15, 2009 (Inception) through September 30, Cash flow from operating activities: Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Changes in operating assets and liabilities Prepaid expenses - ) Other current assets ) - ) Accounts payable - Accrued expenses - Net cash used in operations ) ) ) Cash flow from investing activities: Purchase of domain names ) - ) Net Cash used in investing activities ) - ) Cash flow from financing activities: Sale of common stock - Additional contributed capital - Cash overdraft - Repayment of cash overdraft - - ) Advance from stockholder Repayment of advances from stockholder ) ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period - Cash at end of period $ $
